Citation Nr: 1529366	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a ventral hernia disability, to include as secondary to a right inguinal hernia disability.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

For procedural clarity, the Board notes that the Veteran's October 2011 claim that clear and unmistakable error occurred in an October 1995 rating decision denying the Veteran service connection for a right inguinal hernia is not before the Board.  An August 2014 statement of the case (SOC) of the RO determined that no clear and unmistakable error in the rating decision of October 1995.  The Veteran filed no substantive appeal in response to the SOC.  See 38 C.F.R. § 20.202 (2014).

The Board also notes that an October 2013 rating decision of the RO granted the Veteran service connection for residual scar, status post operative right inguinal hernia.  The Veteran was rated on the basis of his residual scar only, because the RO found "no objective evidence of any recurrence of a right inguinal hernia after herniorrhaphy."  The Veteran did not file a notice of disagreement in connection with the October 2013 decision granting service connection for a residual scar, status post operative right inguinal hernia.

The Veteran was scheduled for a May 26, 2015 videoconference hearing before the Board, but did not report for the hearing.  Accordingly, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed ventral hernia is related to his military service. 
CONCLUSION OF LAW

Resolving any doubt in favor of the Veteran, the criteria for entitlement to service connection a ventral hernia disability have been met.  See 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a ventral hernia.  See Veteran's claim of May 2010.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  As discussed below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection.  Therefore any error of VA in complying with the notice or assistance requirements with respect to the claim would be harmless and need not be considered.

Service connection for a ventral hernia disability

Procedural posture of claim

By a rating decision of August 2010, the Veteran was denied service connection for a ventral hernia.  In July 2011, the Veteran filed a petition to "reopen" that claim.  A January 2012 rating decision "reopened" the ventral hernia claim and then denied it on the basis of a lack of a nexus between the claimed injury and an injury during service.  While the RO did not specify which record evidence was deemed to be  "new and material" evidence, VA treatment records were discussed in the decision, and the record reflects that VA treatment records of the Veteran for the period May 2011 to October 2011 had been added to the record following August 2010 rating decision denying service connection.

Generally, new and material evidence received prior to the expiration of the one-year appellate period is considered as having been filed in connection with the claim that was pending at the beginning of the appellate period.  See 38 C.F.R. § 3.156(b) (2014); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  If a veteran states that he or she wishes to reopen a claim before the appellate period has ended but does not submit new and material evidence, the statement is accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  All documents in VA's possession, whether electronic or not, are constructively before the AOJ when adjudicating a claim, regardless of whether they physically appear in a claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)).

In the case at hand, the new and material evidence represented by the Veteran's VA treatment records of May 2011 through August 2011 were constructively of record prior to the expiration of the one-year appellate period following the August 2010 rating decision denying service connection for a ventral hernia, even if those VA treatment records were not added to VBMS until October 2011.  In light of this procedural history, the Board will consider the Veteran's appeal as relating to the denial of his initial service-connection claim filed in May 2010.

Analysis

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order for secondary service connection to be granted, there generally must be (1) a current disability; (2) a service-connected disability; and (3) "nexus" evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2014); Harder, supra.

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board will determine whether the requirements for service connection are met based upon an evaluation of the probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the claimant will receive the benefit of the doubt in the resolution of the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The Veteran has been diagnosed with a "ventral hernia."  See VA medical examinations of March 2014 and January 2013.  The Veteran maintains that his ventral hernia is painful and that the pain increases upon physical exertion.  See transcript of March 2014 RO hearing.  As the Veteran has been diagnosed with a current disability, element (1) of Hickson is satisfied.  

Element (2) of Hickson, an in-service injury, is also met.  The Veteran contends that his current ventral hernia is related to an in-service fall during service.  Indeed, his service treatment records reveal that he was injured as a result of a fall during basic training, was diagnosed during service with a right inguinal hernia, and was operated on during service for a right inguinal hernia.  See service treatment record of March 1980; VA medical examination of January 2013.  As noted above, the Veteran is currently service connected for "residual scar, status post operative right inguinal hernia" as a result of that in-service injury and related surgery.  See October 2013 rating decision.

With regard to Hickson element (3), a nexus, the Veteran's private treating physician has provided a positive nexus opinion.  See October 2012 letter from Dr. J.R.  The doctor notes that the Veteran developed a "midline hernia, infra-abdominal" in 1991 and had surgery the same year for "ventral hernia repair."  On the basis of a review of the Veteran's medical records and his examination and treatment of the Veteran, the doctor stated, "It is my medical opinion that I believe [the Veteran] originally injured his abdominal wall in the Marine Corp. in 1980 and had subsequent injuries to the abdominal wall from the original injury.  Therefore, it is more likely than not that his subsequent hernia injuries left and top were a result of his original injury to his abdominal wall that occurred in service."  Dr. J.R. further noted that he could not identify any outside factors that could have contributed to the development of the multiple hernias in the abdominal wall, to include the ventral hernia. 

In March 2014, the Veteran underwent a VA medical examination for hernias, including "abdominal, inguinal, and femoral hernias."  The examiner, a physician's assistant, examined the Veteran in person and reviewed the Veteran's claims file.  The examiner offered a negative opinion as to a possible nexus on both direct and secondary theories of service connection.  The examiner reasoned as follows: "[The Veteran's] presentation for the umbilical hernia was not until 11 years [after his in-service surgery for the right inguinal hernia]."  He further stated, "While it may be argued that the veteran has a weak abdominal wall, if that were true, then two things are possible: If it was caused by the trip and fall that resulted in RIH, why didn't it result in the ventral hernia . . .  at the same time and not many years later as apparently it was of sufficient force to cause the RIH.  The other possibility is that the condition is/was a congenital weakness of the abdominal wall, in which case the trip and fall revealed the weakness as a RIH, but did not cause it and the weakness on . . . the umbilicus [was] then revealed by the passage of time and would have eventually revealed [itself] . . . regardless of the incident in service."  On this basis, the examiner concluded that "the veteran's . . . umbilical hernia [was] less likely than not incurred in or caused the [sic] the claimed RIH."

Under consideration of the entire record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed ventral hernia is related to an injury during service.  The October 2012 letter of Dr. J.R. is a competent and probative medical opinion on the issue of nexus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or another supporting rationale).  Based on his review of the Veteran's medical records and his examination and treatment of the Veteran, the doctor determined that the Veteran's ventral ("top") hernia is more likely than not a result of the Veteran's in-service injury to his abdomen.  Evidence that tends to weigh against the claim is the negative nexus opinion of the March 2014 VA examination report.

As the evidence is in equipoise, the benefit of the doubt is afforded the Veteran as to the element of nexus.  Hickson element (3) has been met, and service connection on a direct basis for a ventral hernia disability is established.


ORDER

Entitlement to service connection for a ventral hernia disability is granted.



____________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


